Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Pub. No. 2015/0243730) of record, in view of Nasu (U.S. Patent Pub. No. 2002/0179947) of record, in view of Sato (U.S. Patent Pub. No. 2004/0222493).
	Regarding Claim 21
	FIG. 2 of Cheng discloses an integrated chip, comprising: a bottom electrode (202a) overlying a substrate (102); a capacitor dielectric layer (204) overlying the bottom electrode; and a top electrode (202b) overlying the capacitor dielectric layer, wherein the top electrode comprises a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed between the first and second top electrode layers, wherein outer sidewalls of the first top electrode layer, outer sidewalls of the diffusion barrier layer, and outer sidewalls of the second top electrode layer are respectively aligned with one another, wherein the first and second top electrode layers respectively comprise a first material having first grain sizes and the diffusion barrier layer comprises a second material having second grain sizes, wherein a majority of grains in the first material are columnar grains.
Cheng fails to explicitly disclose “a second material having second grain sizes that are smaller than the first grain sizes”; “a majority of grains in the second material are non-columnar grains”; “the diffusion barrier layer comprises a plurality of rows of non-columnar grains vertically stacked on top of one another, wherein the plurality of rows of non-columnar grains continuously laterally extend between the outer sidewalls of the diffusion barrier layer” and “the diffusion barrier laver comprises a lower grain boundary that contacts a sidewall of a first columnar qrain in the first top electrode layer”.
	FIG. 2 of Nasu discloses a similar diffusion barrier layer, wherein the diffusion barrier layer (16b) comprises a second material having second grain sizes; a majority of grains in the second material are non-columnar grains; and the diffusion barrier layer comprises a plurality of rows of non-columnar grains vertically stacked on top of one another, wherein the plurality of rows of non-columnar grains continuously laterally extend between the outer opposing sidewalls of the diffusion barrier layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Nasu. The ordinary artisan would have been motivated to modify Cheng in the above manner for purpose of improving oxygen barrier property (Para. 9 of Nasu).
Cheng as modified by Nasu fails to explicitly disclose the second grain sizes are smaller than the first grain sizes; “a height of a smallest columnar grain in the first and second top electrode layers is greater than a height of the non-columnar grains” and “the diffusion barrier laver comprises a lower grain boundary that contacts a sidewall of a first columnar grain in the first top electrode layer”.
	FIG. 7 of Sato discloses a similar diffusion barrier layer, wherein a height of a smallest columnar grain (12, 19) in the top electrode layer is greater than a height of the non-columnar grains (metal silicide 20, the Examiner notes silicide thin films are generally in polycrystalline form composed of numerous randomly distributed small crystal grains touching one another); the second grain sizes are smaller than the first grain sizes; and the diffusion barrier laver comprises a lower grain boundary that contacts a sidewall of a first columnar grain in the first top electrode layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Sato. The ordinary artisan would have been motivated to modify Cheng in the above manner for purpose of reducing leak current and uniformity deterioration (Para. 29 of Sato).

	Regarding Claim 25
	FIG. 2 of Nasu discloses the diffusion barrier layer has a partially crystalline structure.

Claims 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Nasu and Sato, in view of Kageyama (U.S. Patent Pub. No. 2012/0199946) of record.
	Regarding Claim 22
	Cheng as modified by Nasu and Sato discloses Claim 21. 
Cheng as modified by Nasu and Sato fails to disclose “the capacitor dielectric layer comprises a first pair of opposing sidewalls overlying a second pair of opposing sidewalls, wherein a distance between the first pair of opposing sidewalls is less than a distance between the second pair of opposing sidewalls”.
	FIG. 6 of Kageyama discloses a similar integrated chip, wherein the capacitor dielectric layer (6) comprises a first pair of opposing sidewalls overlying a second pair of opposing sidewalls, wherein a distance between the first pair of opposing sidewalls is less than a distance between the second pair of opposing sidewalls. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Kageyama. The ordinary artisan would have been motivated to modify Cheng in the above manner for purpose of reducing chip size (Para. 4 of Kageyama).	

	Regarding Claim 23
	Modified Cheng discloses the outer sidewalls of the diffusion barrier layer are aligned with the first pair of opposing sidewalls.

	Regarding Claim 24
	FIG. 6 of Kageyama discloses a conductive via (10) overlying the bottom electrode (5), wherein the conductive via is laterally offset from the outer sidewalls of the top electrode (42) by a non-zero distance, and wherein the conductive via extends through the capacitor dielectric layer (6) to contact a top surface of the bottom electrode (5). FIG. 2 of Cheng discloses the top electrode comprises a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed between the first and second top electrode layers, wherein outer sidewalls of the first top electrode layer, outer sidewalls of the diffusion barrier layer, and outer sidewalls of the second top electrode layer are respectively aligned with one another. Therefore, modified Cheng discloses claimed limitations.
		
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu and Sato, in view of Obara (U.S. Patent Pub. No. 2007/0046142) of record.
	Regarding Claim 26
	Cheng as modified by Nasu and Sato discloses Claim 21, wherein the diffusion barrier layer has a planar top surface. 
Cheng as modified by Nasu and Sato fails to disclose “a top surface of the first top electrode layer is non-planar and comprises a plurality of recesses, wherein a bottom surface of the diffusion barrier layer is non-planar and comprises a plurality of protrusions that contact the plurality of recesses”.
	FIG. 5 of Obara discloses a similar integrated chip, wherein a top surface of the first top electrode layer (5) is non-planar and comprises a plurality of recesses, wherein a bottom surface of the diffusion barrier layer (4) is non-planar and comprises a plurality of protrusions that contact the plurality of recesses. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Obara. The ordinary artisan would have been motivated to modify Cheng in the above manner for purpose of absorbing film stress (Para. 87 of Obara).	

Allowable Subject Matter
Claims 1-3, 5-8, 10, 11 and 13-15 are allowed.

Claim Objection
Claims 27 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claim 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892